State of New York
Court of Appeals
                                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 94 SSM 23
 In the Matter of Roland Green,
         Respondent,
      v.
 Darwin LaClair, &c.,
         Appellant.




 Submitted by Brian D. Ginsberg, for appellant.
 Submitted by Michael E. Cassidy, for respondent.




 On review of submissions pursuant to section 500.11 of the Rules, order affirmed, without
 costs (see People ex rel. Negron v Superintendent, Woodbourne Corr. Facility, __ NY3d
 __ [decided today]). Judges Rivera, Stein, Garcia, Wilson and Feinman concur. Chief
 Judge DiFiore and Judge Fahey dissent for reasons stated in the dissenting opinion in
 People ex rel. Negron v Superintendent, Woodbourne Corr. Facility (__ NY3d __ [Fahey,
 J. dissenting] [decided today]).


 Decided November 23, 2020